McCLELLAN, c.’ J.
It is perfectly clear on the evidence in this case that Winn took a 'conveyance from Wiggs of a house and lot in trust for the grantor for the purpose of raising money on the property to redeem it from the purchaser under a pre-existing mortgage for the benefit of Wiggs, the grantor, and that everything that Winn has done in respect of the land, leaving out of view his final attempted repudiation of the trust, has boon in line of and in the execution of this trust. The answer of respondent Winn is really not a denial of these facts, though he makes a lame and halt*626ing attempt in that direction; and the evidence establishes their truth without controversy. The defense which he really relies upon is thus -set forth in his answer: * * * “he admits that complainant conveyed to him the land described in said bill, but he says there was no written -agreement whatsoever that he should reconvev said'land to the complainant, and further says that-there is no written declaration whatsoever made by him that -said land is held in trust for complainant.” And so the important question in the -case is whether the trust was created “by an instrument in writing-signed by the party creating or declaring the same,” that is by Winn, within the terms of section 10-11 of the Code1. We think there is no doubt that this trust was created or declared, or erected and declared by writing entirely sufficient to satisfy the provisions of the section referred to. “No particular form or precise words ■are required. Any instrument in writing, signed by the party at the time of the creation of the trust, or subsequently, manifesting the nature, subject matter and objects of the trust with reasonable certainty may suffice.” Bibb v. Hunter, 79 Ala. 351. And “it has been uniformly held that letters under the hand of the trustee, distinctly referring to the trust are sufficient as written manifestations or proofs to satisfy the 'statute; and a planted pamphlet, published and circulated by the trustee, has also been considered sufficient. So with entries made by the trustee in his boobs, or any memorandum however informal, under his hand, from which the fact of the trust and the nature of it -can be ascertained.” — Browne, Statute of Frauds, § 98, and see also §§ 97, 99-112. “There is no particular formality required or necessary in the creation of a trust. All that is required is written evidence supplying every essential detail of the trust. * * * Any agreement-or contract in writing, made by a person having the power of disposal over property, whereby -such person agrees or directs that a particular parcel of property * * •* shall be held or dealt with in a particular manner for the benefit of another, in -a court of equity raises a trust in favor of such other person against the person making *627such agreement, or any other person claiming under him voluntarily ox*-. with notice; and the statute of frauds will be satisfied if the trust can be manifested or proved by any subsequent acknowledgement of the trustee, as by ail express declaration, or any memorandum to that effect, or by a letter under his hand, or by his answer in chancery, or by his affidavit, or by a recital in a bond or deed, or by a pamphlet written by the trustees, or by an entry in a bank deposit book; in short, by any writing-in which the fiduciary relation between the parties and its terms can be clearly read.” — -1 Perry on Trusts, § 82. And this is the law in Alabama with the qualification that the creating or declaratory writing must be signed by the party creating or declaring the trust. — Code. § 1041; McCarthy v. McCarthy, 74 Ala. 546, 552; Gravlee v. Lamkin, 120 Ala. 210. Nor is it necessary that the trust and its terms should be found in one letter; it is sufficient if they appear from any number of letters or writings. — McCandless v. Warner, 26 W. Va. 754; Loring v. Palmer, 118 U. S. 321. And it would seexn that an efficacious declaration of a trust may be made before the eoixveyance to the trustee in contemplation or anticipa tioxx of such conveyance. — Jackson v. Moore, 6 Cowen (N. Y.), 706, 725; 1 Perry on Trusts, § 83. And if the terms of the tnxst. are collected from several papers, it is not-necessary that all of them should be signed, provided they are so referred to and connected with the paper that is signed that they may be identified and read as germine, axxd a part, of the transaction. — 1 Perry on Trusts, § 83.
We need not go into a detailed statement of the evidence here. It shows that oxxe Ilobinson who was acting with the respoixdent ixx this nxatter wrote to the complainaixt suggesting to him and requesting lxiixx to convey this hoxxse and lot to him, Robinson, -or to Winn to the end that they acting for complainant and holding the legal title for him might mortgage the property to raise money to redeem it from one Steiner for the complainant. Winn also at this time wrote to Wiggs referring to and enclosing Robinson’s letter suggesting and requesting a conveyance by Wiggs to himself or Winn op *628tlie trust stated, and inclosed a deed to be executed by Wiggs and returned to him. These letters of Robinson and Winn fully state the trusts upon which the land was to be held by them, or that one of them to whom Wiggs should convey the property; and in response to them Wiggs executed and delivered to Winn the deed under which the latter now claims the house and lot free from all trusts. On the authorities cited above these letters of Robinson and Winn, Robinson’s being made a part of Winn’s by reference and being a part of one and the same transaction, and Winn’s letter being signed by him, constituted a complete declaration of trust in contemplation -or anticipation of the conveyance immediately thereafter made by Wiggs to Winn. Indeed, the letters and the conveyance, the latter being made in response to the former, are to be taken as parts of one act and to be read together in determining the terms upon which the conveyance was made. But we need by no means rest the case here. After the conveyance had been made,. Winn over and over again recognized and declared the tiuist upon which he held the land, and the terms of it in numerous letters which he wrote, signed and sent to Wiggs; so that leaving entirely out of view the preliminary letters- of Winn and" Robinson, there was a perfect declaration of the trusts upon which Winn held the property made by writings signed by him; and our conclusion is that the express trust alleged in the bill has been fully proved by writings which satisfy the statute of frauds.
. It i'S of no consequence under the facts of this case that the land in controversy had been sold under the mortgage executed to Ernst -and which he had assigned to Steiner, and had been bought in by Steiner before the execution of the deed by Wiggs to Winn, so that at the time said deed was executed Wiggs was without title or property in the house and lot, and had -only a nonassignahle statutory right to redeem from Steiner. The latter recognized the conveyance to Winn as an efficacious assignment of Wigg’s right of redemption, and allowed Winn to redeem, Winn himself recognized it as *629a conveyance of tlie property to him and proceeded accordingly to mortgage it to Massey to raise money to redeem from Steiner, and Massey claims through that conveyance. So that it does not.lie in the mouth of Winn, who alone is respondent to the bill; to say that he took nothing by the conveyance; nor would Steiner or Massey be allowed to set up Wiggs’ want of title if they were parties to the cause and had interests to sub-serve in doing so. Winn, therefore, at law holds the equity of redemption and Massey the legal title. In the eyes of a court of equity Winn holds the legal title subject to Massey’s mortgage lien in security of his debt. And in any view Winn’s right or title in the premises is held in trust for Wiggs subject to Massey’s mortgage.
The trust upon which Winn holds for Wiggs is well defined in the evidence — Winn’s declaratory letters. It was for and in behalf of Wiggs to mortgage the property to raise money to redeem from Steiner. The chief, if not sole, occasion for the conveyance by Wiggs to Winn upon this trust was the residence of Wiggs in a distant part of the country, and the facts that Winn resided and was acting generally as Wiggs’ agent at Birmingham where the property was situated and where Steiner, to whom the money to be raised was to be paid, also resided. Winn executed the trust. He mortgaged the property in 1ns own name to Massey and thereby raised the greater part of the money to redeem from Steiner. The balance of it was paid to Steiner through Winn by Wiggs; and he redeemed from Steiner, taking title to himself. As between Wiggs and .Winn, the former is entitled to a conveyance from the latter. And they are the only parties to this suit. Of course, the conveyance would be subject to Massey’s mortgage, and he, not being a party here, can be in no wise affected by a decree requiring such conveyance.
It is our Conclusion, therefore, that the chancellor erred in holding that Winn did not hold this property on an express trust for Wiggs. The decree below is reversed, and a decree will be here entered granting the relief specially prayed in the bill.
Beversed and rendered.